Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 10 October 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen
          Auteuil near Paris Oct. 10. 1784
        
        My Colleague Mr Jefferson, has orders from Congress to receive a sum of Money in Europe for his necessary accommodation, and not readily finding it, I have ventured to draw upon you in his favour for Six Thousand Florins which I request you to honour.
        I am requested also to draw upon you for about a Thousand Pounds sterling in favour of Coll Humphreys Secretary of our

Legation to enable him to execute Some orders of Congress and of Mr Morris. I have not ventured to draw for this, but desire to be informed whether you are in Cash to enable you to accept Such a Bill if I should draw it.
        With great Esteem
      